DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-10 in the reply filed on 10/24/22 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (CN 104001906 A, hereinafter Zhang, cited by applicant).
Re Claim 5. Zhang teaches a method for manufacturing an aluminum alloy cast ingot (para. 14) by using additive manufacturing and rapid solidification techniques (abstract), the method comprising: 
Spraying (para. 8), through a vertical nozzle (Fig. 1, item 7), a heated molten metal onto a surface of a three-dimensionally movable moving ingot (item 10) in a negative pressure environment (inside of item 5), so that the molten metal is condensed instantaneously when in contact with the surface of the moving ingot; and 
obtaining (para. 8) a crystalline layer with a thickness of δ by a horizontal planar movement of the moving ingot, and then downward moving the moving ingot by a distance of δ and repeating the planar movement thereof to form a new crystalline layer, which are repeated many times to obtain the cast ingot (para. 7).  

	Zhang does not explicitly teach that the alloy is fully-equiaxed crystalline alloy. However, as Zhang discloses that the microstructure of the alloy is a fine crystal structure with suppressed segregation, and utilizes the similar material and process, fully-equiaxed crystalline alloy would naturally flowed following the teachings of Zhang. 
	See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)  

Re Claim 6. Zhang teaches wherein the molten metal is obtained by heating and melting a metal block in a crucible until the metal block is completely melted (para. 14).  

Re Claim 9. Zhang teaches wherein the vertical nozzle is subjected to a preheated treatment, with a preheating temperature higher than a melting point of the metal (para. 14).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Zhang does not specifically teach that the horizontal planar movement of the moving ingot is performed at a moving speed v1 < 1000 mm/s at a pass spacing d < 20 mm/pass.
However, Zhang discloses that the movement of the moving ingot depends on the size of the part (para. 7, 8 & 14). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Zhang to perform routine experimentation to find the optimum the moving speed and the pass spacing for the given size of the part.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05, II.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang as applied to claim 5 above, and further in view of Zhang et al. (CN 1401450 A, hereinafter Zhang ‘450, cited by applicant).
Re Claim 7. Zhang fails to specifically teach that the negative pressure refers to a pressure lower than one standard atmosphere; and a spraying speed and a flow rate of the molten metal are controllable by controlling a gas pressure difference.  

	The invention of Zhang ‘450 encompasses rapid solidification method. Zhang ‘450 teaches that the negative pressure refers to a pressure lower than one standard atmosphere; and a spraying speed and a flow rate of the molten metal are controllable by controlling a gas pressure difference (claim 1, p. 2).
	In view of Zhang ‘450, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Zhang to have a pressure lower than one standard atmosphere and have a spraying speed and a flow rate of the molten metal controllable by controlling a gas pressure difference; since Zhang ‘450 teach the advantage of doing them, which is to obtain very high flow speed for the molten metal (p. 3).

Re Claim 8. Zhang ‘450 teaches that the negative pressure is obtained by firstly evacuating a vacuum chamber and then filling the vacuum chamber with an appropriate amount of argon gas to make a gas pressure in the vacuum chamber lower than one standard atmosphere (claim 1).  
In view of Zhang ‘450, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Zhang to evacuate a vacuum chamber and then fill the vacuum chamber with an appropriate amount of argon gas to make a gas pressure in the vacuum chamber lower than one standard atmosphere; since Zhang ‘450 teach the advantage of doing them, which is to obtain very high flow speed for the molten metal (p. 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

11/29/2022